Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Likewise, in line 5 of claim 11, “within each case” is confusing.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busley (US 20220048352 A1) in view of Hoffman (US 20170362784 A1).
Regarding claim 11, Busley discloses a construction machine(1), in particular road milling machine, comprising: a machine frame(4); a traveling mechanism (10) with front and rear traveling devices (10) with at least one pair of front traveling devices and/or a pair of rear traveling devices(10), at least one pair of the front or rear traveling devices (10) being connected to the machine frame (4) via lifting columns (13,14) within each case a respective hydraulically adjustable piston-cylinder unit(15,16); a drive device (21) for driving the hydraulically adjustable piston-cylinder unit of the lifting columns separately from one another; and a control device (23) configured to control the lifting adjustment of the lifting columns by the hydraulically adjustable piston-cylinder units; Busley does not disclose wherein: at least one piston-cylinder unit of a pair of the front or rear or right or left traveling devices  is assigned a measuring device. However Hoffman discloses at least one piston-cylinder unit(Para [0023]) of a pair of the front or rear or right or left traveling devices(6,7) assigned a measuring device (20) which is configured to measure and monitor a volume change of a volume of a reference fluid which correlates with the current lifting position of the piston-cylinder unit(13,14), and that the control device controls the actuating position of the piston- cylinder unit of the pair of traveling devices as a function of the volume change of the reference fluid determined by the measuring device (para [0016], line 14-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Busley such that it comprised the measuring device of Hoffman in view of the teachings of Hoffman so as to provide a cost-effective measuring device(para [0016]).
Regarding claim 12, the combination of Busley in view of Hoffman discloses wherein the reference fluid is the working hydraulic fluid which adjusts the position of the piston-cylinder unit (Busley, para [003]). Hoffman discloses a measuring device (20) configured such that it measures and monitors the volume of working hydraulic fluid which is supplied to the piston-cylinder unit (13,14) for lifting adjustment and/or is discharged from the piston-cylinder unit for lifting adjustment (para [0016], line 14-23). 
Regarding claim 13, Busley discloses each of the driving devices is connected to the machine frame (4) via a respective lifting column with a piston-cylinder unit(16), that each piston-cylinder unit(13,14) is assigned a measuring device(18), and that the control device (para [0003]) controls each of the piston-cylinder units separately(para [0038]).
Regarding claim 14, Busley discloses a hydraulic supply system with a hydraulic pump is provided, that each of the lifting columns has a piston-cylinder unit(para [0006]), that valves that can be controlled independently of one another by the control device (para [0003]) are provided for each lifting column for working hydraulic fluid inflow and outflow. Busley does not disclose that each hydraulic cylinder is provided with a respective measuring device. However, Hoffman discloses disclose that each hydraulic cylinder is provided with a respective measuring device(20) for determining the volume of working hydraulic fluid supplied to the piston-cylinder unit for lifting adjustment and/or discharged from the piston-cylinder unit for lifting adjustment (para [0016], line 14-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the measuring device as taught by Hoffman to the construction machine of Busley so as to provide a cost-effective measuring device(para [0016]).
Regarding claim 15, Hoffman discloses the measuring device (20) is an indirect volume flow measuring sensor, in particular an ultrasonic volume flow sensor, or a direct volume flow measuring sensor, comprising a measuring turbine, impeller, or oval wheel sensor(para [0046]).
Regarding claim 16, Busley discloses the piston-cylinder unit comprising a calibration position and/or a calibration device(para [0030,0031]).
Regarding claim 17, Busley discloses the measuring device is arranged on or integrated into the lifting column(para [0050], fig 3).
Regarding claim 18, the combination of Busley in view of Hoffman discloses the steps of measuring and monitoring a volume change of a volume of a reference fluid which correlates with a current lifting position of the piston-cylinder unit. And controlling the actuation position of the piston-cylinder unit as a function of the volume change of the reference fluid determined by the measuring device (para[0016])). 
Regarding claim 19, the combination of Busley in view of Hoffman discloses the measuring and monitoring of the volume performed in a time-dependent manner(para[0047], fig 8).
Regarding claim 20, the combination of Busley in view of Hoffman discloses a step of calibrating of the lifting position determined via the volume change is carried out with respect to at least one defined lifting position(see abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMS DHANANI whose telephone number is (571)272-6255. The examiner can normally be reached Monday - Friday (out of office every other Friday) - 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMS . DHANANI
Examiner
Art Unit 3616



/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616